DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
The amendment filed on 05/06/2021 has been entered. Claims 1, 10, and 19 has been amended. Claims 1-19 are pending.
Response to Arguments 
Applicant’s arguments with respect to claim(s) 1-19 have been considered but are moot because the new ground of rejection does not rely on any reference applied in the prior rejection of record for any teaching or matter specifically challenged in the argument.
Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-19 is/are rejected under 35 U.S.C. 103 as being unpatentable over Kang (US Pub. 20130044142) in view of Chen et al (US Pub. 20140152640) in further view of Noguchi et al (US Pub. 20090322802).
Regarding claim 1
A driving method of a display panel, (refer to paragraph 10. Describes a method and a system of driving a pixel to optimize image resolution in the display of some pixels) comprising: 
Dividing pixels on the display panel into a plurality of pixel set, (refer to fig. 7 and paragraph 55. Describes a pixel structure of a Polymer Stabilized Vertical Alignment (PSVA) liquid crystal display (LCD), a pixel is shown. The pixel is divided into two portions); 
Acquiring a first voltage signal and a second voltage signal corresponding to each of the sub-pixels according to a frame input signal corresponding to a frame and a predetermined rule, (refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame. Para. 41, describes: In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); wherein the first voltage signal is unequal to the second voltage signal, (refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame so that the image signal of the same frame can adopt different driving methods. Para. 41, describes: main sub-pixel is charged a voltage V1 and secondary sub-pixel is charged a voltage V2 or none) and the first voltage signal and the second voltage signal alternately drive refer to fig. 4 and paragraph 43. Describes it keeps the whole light intensity of the two converted image signals unchanged, but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals, so that the main sub-pixel is lighter and the secondary sub-pixel is darker in vision when the pixel is assigned to show a low gray level); 
Adopting the first voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels of the first pixel set, and adopting the second voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels of the second pixel set upon displaying the first frame, (refer to fig. 4 and paragraph 41. Describes in the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); and   
Adopting the second voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the first pixel set, and adopting the first voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the second pixel set upon displaying the second frame, (refer to fig. 4 and paragraph 41. Describes in the time period of displaying the other image signal, the secondary sub-pixel is charged a voltage V3, and the light intensity normalization value of a secondary sub-pixel is L1 while the main sub-pixel is charged a voltage V4 or none, and the light intensity normalization value of whole main and secondary sub-pixel is L2).
Kang does not explicitly disclose:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising three different color sub-pixels and a second pixel sets comprising three different color sub-pixels, and the first pixel set and the second pixel set neighbor each other;
the frame comprises a first frame and a second frame at neighboring timings
CHEN teaches:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising different color sub-pixels and a second pixel sets comprising different color sub-pixels, and the first pixel set and the second pixel set neighbor each other, (refer to fig. 1B and paragraphs 40, 43. Describes each sub-pixel group 20 of aforementioned array substrate 10 comprises a first sub-pixel group 16 and second sub-pixel group 18, wherein the first sub-pixel group 16 has a first sub-pixel 161, a second sub-pixel 162, and a third sub-pixel 163; the second sub-pixel group 18 has a first sub-pixel 181, a second sub-pixel 182, and a third sub-pixel 183. Para. 43, describes: wherein the combination of the first, second colored light could be that the first colored light is one of the three primary colors of light and the second colored light is the mixed colored light of the other two of the three primary colors of light. For example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue);
The frame comprises a first frame and a second frame at neighboring timings, (refer to fig. 2 and paragraph 45. Describes each sub-pixel of the first sub-pixel group 16 and the second sub-pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively then the predetermined image of them is shown while the first, second, and third time sequences are all completed. Therefore, the first, second, and third time sequences are all respectively a part of time of a frame)
The two references are analogous art because they both relate with the same field of invention of liquid crystal displays.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate multiple sub-pixels within pixels in a pixel group as taught by CHEN with the liquid crystal displays of Kang. The motivation to combine the CHEN reference is to enable each sub-pixel of each sub-pixel group to be independently charged with different voltages in different time sequences, so as to let each sub-pixel of each sub-pixel group have different voltages directly.
CHEN does not explicitly disclose:
A first pixel set and a second pixel set comprising three different color sub-pixels each
Noguchi teaches:
A first pixel set and a second pixel set comprising three different color sub-pixels each, (refer to fig. 1, 5 and paragraphs 100, 254. Describes a first signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the first pixel included in every specific one of the pixel groups and on the basis of a second signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the second pixel included in the specific pixel group. Para. 254, describes: interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
The three references are analogous art because they both relate with the same field of invention of image display panel.
It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to incorporate three subpixel color within a pixel group as taught by Noguchi with the multiple sub-pixels within pixels in a pixel group as taught by CHEN with the liquid crystal displays of Kang. The motivation to combine the Noguchi reference is to improve the quality of the displayed image and reduce the power consumption of the backlight.
Regarding claim 10, Kang discloses:
A display device, (refer to fig. 5 and paragraph 47. Describes display module 2) comprising: 
A display panel, wherein pixels on the display panel are divided into a plurality of pixel set, (refer to fig. 7 and paragraph 55. Describes a pixel structure of a Polymer Stabilized Vertical Alignment (PSVA) liquid crystal display (LCD), a pixel is shown. The pixel is divided into two portions); and 
A drive chip acquiring a first voltage signal and a second voltage signal corresponding to each of the sub-pixels according to a frame input signal corresponding to a frame and a predetermined rule, (refer to fig. 4 and paragraphs 40-41, 47. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame. Para. 41, describes: In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2. Para. 47, describes: The pixel driving system comprises a conversion module 1 and a display module 2. It is inherent for the driving system to have a chip); upon displaying the first frame, the drive further adopts the first voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels of the first pixel set, and adopts the second voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels refer to fig. 4 and paragraph 41. Describes in the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); and upon displaying the second frame, the drive further adopts the second voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the first pixel set, and adopts the first voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the second pixel set, (refer to fig. 4 and paragraph 41. Describes in the time period of displaying the other image signal, the secondary sub-pixel is charged a voltage V3, and the light intensity normalization value of a secondary sub-pixel is L1 while the main sub-pixel is charged a voltage V4 or none, and the light intensity normalization value of whole main and secondary sub-pixel is L2); wherein the first voltage signal is unequal to the second voltage signal, (refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame so that the image signal of the same frame can adopt different driving methods. Para. 41, describes: main sub-pixel is charged a voltage V1 and secondary sub-pixel is charged a voltage V2 or none) and the first voltage signal and the second voltage signal alternately drive the sub-pixel to reach a positive viewing-angle mixed brightness equivalent to a positive refer to fig. 4 and paragraph 43. Describes it keeps the whole light intensity of the two converted image signals unchanged, but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals, so that the main sub-pixel is lighter and the secondary sub-pixel is darker in vision when the pixel is assigned to show a low gray level).
Kang does not explicitly disclose:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising three different color sub-pixels and a second pixel sets comprising three different color sub-pixels, and the first pixel set and the second pixel set neighbor each other;
Wherein the frame comprises a first frame and a second frame at neighboring timings
CHEN teaches:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising different color sub-pixels and a second pixel sets comprising different color sub-pixels, and the first pixel set and the second pixel set neighbor each other, (refer to fig. 1B and paragraphs 40, 43. Describes each sub-pixel group 20 of aforementioned array substrate 10 comprises a first sub-pixel group 16 and second sub-pixel group 18, wherein the first sub-pixel group 16 has a first sub-pixel 161, a second sub-pixel 162, and a third sub-pixel 163; the second sub-pixel group 18 has a first sub-pixel 181, a second sub-pixel 182, and a third sub-pixel 183. Para. 43, describes: wherein the combination of the first, second colored light could be that the first colored light is one of the three primary colors of light and the second colored light is the mixed colored light of the other two of the three primary colors of light. For example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue);
Wherein the frame comprises a first frame and a second frame at neighboring timings, (refer to fig. 2 and paragraph 45. Describes each sub-pixel of the first sub-pixel group 16 and the second sub-pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively then the predetermined image of them is shown while the first, second, and third time sequences are all completed. Therefore, the first, second, and third time sequences are all respectively a part of time of a frame)
CHEN does not explicitly disclose:
A first pixel set and a second pixel set comprising three different color sub-pixels each
Noguchi teaches:
A first pixel set and a second pixel set comprising three different color sub-pixels each, (refer to fig. 1, 5 and paragraphs 100, 254. Describes a first signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the first pixel included in every specific one of the pixel groups and on the basis of a second signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the second pixel included in the specific pixel group. Para. 254, describes: interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
Regarding claim 10 see the motivation of claim 1.
Regarding claim 19, Kang discloses:
A driving method of a display panel, (refer to paragraph 10. Describes a method and a system of driving a pixel to optimize image resolution in the display of some pixels) comprising: 
Dividing pixels on the display panel into a plurality of pixel set, (refer to fig. 7 and paragraph 55. Describes a pixel structure of a Polymer Stabilized Vertical Alignment (PSVA) liquid crystal display (LCD), a pixel is shown. The pixel is divided into two portions); 
Acquiring a first voltage signal and a second voltage signal corresponding to each of the sub-pixels according to a frame input signal corresponding to a frame and a predetermined rule, (refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame. Para. 41, describes: In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); wherein the first voltage signal is unequal to the second voltage signal, (refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame so that the image signal of the same frame can adopt different driving methods. Para. 41, describes: main sub-pixel is charged a voltage V1 and secondary sub-pixel is charged a voltage V2 or none) and the first voltage signal and the second voltage signal alternately drive the sub-pixel to reach a positive viewing-angle mixed brightness equivalent to a positive viewing-angle brightness of the sub-pixel driven by the frame input signal, (refer to fig. 4 and paragraph 43. Describes it keeps the whole light intensity of the two converted image signals unchanged, but the main and secondary sub-pixels can alternatively display the main gray level of the two converted image signals, so that the main sub-pixel is lighter and the secondary sub-pixel is darker in vision when the pixel is assigned to show a low gray level); 
Adopting the first voltage signals for the color sub-pixels corresponding to the first pixel set to respectively drive the color sub-pixels of the first pixel set, and adopting the second voltage signals for the color sub-pixels corresponding to the refer to fig. 4 and paragraph 41. Describes in the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2); and 
Adopting the second voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the first pixel set, and adopting the first voltage signals for the color sub-pixels corresponding to the second pixel set to respectively drive the color sub-pixels of the second pixel set upon displaying the second frame, (refer to fig. 4 and paragraph 41. Describes in the time period of displaying the other image signal, the secondary sub-pixel is charged a voltage V3, and the light intensity normalization value of a secondary sub-pixel is L1 while the main sub-pixel is charged a voltage V4 or none, and the light intensity normalization value of whole main and secondary sub-pixel is L2).
Kang does not explicitly disclose:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising three different color sub-pixels and a second pixel sets comprising three different color sub-pixels, and the first pixel set and the second pixel set neighbor each other;
Wherein the first pixel set and the second pixel set are disposed in the same row and neighbor upon each other or disposed in the same column and neighbor upon each other;
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets neighbor upon each other;
The frame comprises a first frame and a second frame at neighboring timings
CHEN teaches:
Wherein each of the pairs of the pixel sets comprises a first pixel set comprising different color sub-pixels and a second pixel sets comprising different color sub-pixels, and the first pixel set and the second pixel set neighbor each other, (refer to fig. 1B and paragraphs 40, 43. Describes each sub-pixel group 20 of aforementioned array substrate 10 comprises a first sub-pixel group 16 and second sub-pixel group 18, wherein the first sub-pixel group 16 has a first sub-pixel 161, a second sub-pixel 162, and a third sub-pixel 163; the second sub-pixel group 18 has a first sub-pixel 181, a second sub-pixel 182, and a third sub-pixel 183. Para. 43, describes: wherein the combination of the first, second colored light could be that the first colored light is one of the three primary colors of light and the second colored light is the mixed colored light of the other two of the three primary colors of light. For example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue);
Wherein the first pixel set and the second pixel set are disposed in the same row and neighbor upon each other or disposed in the same column and neighbor upon each other; wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets neighbor upon each other, (refer to fig. 1-5 and paragraph 40. Describes each sub-pixel group 20 of aforementioned array substrate 10 comprises a first sub-pixel group 16 and second sub-pixel group 18. The first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column);
The frame comprises a first frame and a second frame at neighboring timings, (refer to fig. 2 and paragraph 45. Describes each sub-pixel of the first sub-pixel group 16 and the second sub-pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively then the predetermined image of them is shown while the first, second, and third time sequences are all completed. Therefore, the first, second, and third time sequences are all respectively a part of time of a frame)
CHEN does not explicitly disclose:
A first pixel set and a second pixel set comprising three different color sub-pixels each
Noguchi teaches:
A first pixel set and a second pixel set comprising three different color sub-pixels each, (refer to fig. 1, 5 and paragraphs 100, 254. Describes a first signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the first pixel included in every specific one of the pixel groups and on the basis of a second signal value found from a first sub-pixel input signal, a second sub-pixel input signal and a third sub-pixel input signal which are received for respectively the first, second and third sub-pixels pertaining to the second pixel included in the specific pixel group. Para. 254, describes: interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
Regarding claim 19 see the motivation of claim 1.
Regarding claim 2, Kang does not explicitly disclose:
Wherein the first pixel set and the second pixel set are disposed in the same row and neighbor upon each other.
CHEN teaches:
Wherein the first pixel set and the second pixel set are disposed in the same row and neighbor upon each other, (refer to fig. 1-5 and paragraphs 40, 45. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column. Para. 45, describes: It should be noticed that each sub -pixel of the first sub-pixel group 16 and the second sub -pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively).
Regarding claim 3, Kang does not explicitly disclose:
Wherein the first pixel set and the second pixel set are disposed in the same column and neighbor upon each other.
CHEN teaches:
Wherein the first pixel set and the second pixel set are disposed in the same column and neighbor upon each other, (refer to fig. 1-5 and paragraph 40. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column).
Regarding claim 4, Kang does not explicitly disclose:
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets neighbor upon each other.
CHEN teaches:
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets and the second pixel set in the other pair of the pixel sets of the refer to fig. 1-5 and paragraph 40. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column).
Regarding claim 5, Kang discloses:
Wherein acquiring the first voltage signal and the second voltage signal corresponding to each of the sub-pixels according to the frame input signal corresponding to the frame and the predetermined rule, (refer to fig. 4 and paragraphs 40-41. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame. Para. 41, describes: In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2) comprises: 
Kang does not explicitly disclose:
Looking up a table to acquire the first voltage signal and the second voltage signal corresponding to each of the sub-pixels according to the frame input signal corresponding to the frame.
CHEN teaches:
Looking up to acquire the first voltage signal and the second voltage signal corresponding to each of the sub-pixels according to the frame input signal refer to fig. 2 and paragraph 45. Describes in the first, second, and third time sequences, the predetermined voltages for the first, second, and third sub-pixel of the first sub-pixel group 16 and the second sub-pixel group 18 of the sub-pixel group 20 are fully charged respectively by the second, first, and third voltage supplied by data line DL1 and the first, third, and second voltage supplied by data line DL2).
CHEN does not explicitly teach:
Looking up a table
Noguchi teaches:
Looking up a table, (refer to fig. 7C, 12 and paragraph 379. Describes the maximum brightness/lightness value V.sub.max(S) expressed as a function of variable saturation S in the enlarged HSV color space to serve as the maximum of a brightness/lightness value V is stored in a kind of lookup table in the signal processing section 20)
Regarding claim 6, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel.
CHEN teaches:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, (refer to fig. 1-5 and paragraph 43. Describes as long as the combination comprises the three primary color of light (red, green, and blue), the display panel of the present disclosure is capable to display all kinds of predetermined color
Regarding claim 7, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel and a yellow sub-pixel.
CHEN teaches:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, (refer to fig. 1-5 and paragraph 43. Describes for example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue, or other suitable combinations of color from CIE).
CHEN does not explicitly disclose:
A yellow sub-pixel
Noguchi teaches:
A yellow sub-pixel, (refer to fig. 1 and paragraph 214. Describes the fourth color can be a color other than the white color. For example, the fourth color can also be the yellow, cyan or magenta color).
Regarding claim 8, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel and a white sub-pixel.
CHEN teaches:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, (refer to fig. 1-5 and paragraph 43. Describes for example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue, or other suitable combinations of color from CIE).
CHEN does not explicitly disclose:
A white sub-pixel
Noguchi teaches:
A white sub-pixel, (refer to fig. 1, 5 and paragraph 254. Describes interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
Regarding claim 9, Kang discloses:
Wherein a difference between the first voltage signal and the second voltage signal is greater than a predetermined difference range, (refer to fig. 10 and paragraph 41. Describes the main sub-pixel is charged a voltage V1, and the secondary sub-pixel is charged a voltage V2 or none. It is inherent that there is difference of range between V1 of main sub-pixel and no voltage of second sub-pixel).
Regarding claim 11, Kang does not explicitly disclose:
Wherein the first pixel set and the second pixel set of the display panel are disposed in the same row and neighbor upon each other.
CHEN teaches:
Wherein the first pixel set and the second pixel set of the display panel are disposed in the same row and neighbor upon each other, (refer to fig. 1-5 and paragraphs 40, 45. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column. Para. 45, describes: It should be noticed that each sub -pixel of the first sub-pixel group 16 and the second sub -pixel group 18 in two adjacent rows are fully charged to having their predetermined voltages respectively).
Regarding claim 12, Kang does not explicitly disclose:
Wherein the first pixel set and the second pixel set are disposed in the same column and neighbor upon each other.
CHEN teaches:
Wherein the first pixel set and the second pixel set are disposed in the same column and neighbor upon each other, (refer to fig. 1-5 and paragraph 40. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column).
Regarding claim 13, Kang does not explicitly disclose:
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets of the display panel and the second pixel set in the other pair of 
CHEN teaches:
Wherein the first pixel set in one pair of the pixel sets of the neighboring two pairs of the pixel sets of the display panel and the second pixel set in the other pair of the pixel sets of the neighboring two pairs of the pixel sets of the display panel neighbor upon each other, (refer to fig. 1-5 and paragraph 40. Describes the first sub-pixel 161, the second sub-pixel 162, and the third sub-pixel 163 of the first sub-pixel group 16, and the first sub-pixel 181, the second sub-pixel 182, and the third sub-pixel 183 of the second sub-pixel group 18 are all disposed in a first column).
Regarding claim 14, Kang discloses:
Wherein the drive is configured to acquire the first voltage signal and the second voltage signal corresponding to each of the sub-pixels according to the frame input signal corresponding to the frame, (refer to fig. 4 and paragraphs 40-41, 47. Describes the method of driving a pixel is to convert one image signal of a frame into two image signals of a frame. Para. 41, describes: In the time period of displaying one image signal, the main sub-pixel is charged a voltage V1, and the light intensity normalization value of the main sub-pixel is L1. In the meantime, the secondary sub-pixel is charged a voltage V2 or none, and the light intensity normalization value of whole the main and secondary sub-pixels is L2. Para. 47, describes: The pixel driving system comprises a conversion module 1 and a display module 2. It is inherent for the driving system to have a chip). 
CHEN teaches:
Wherein the drive is configured to look up to acquire the first voltage signal and the second voltage signal, (refer to fig. 2 and paragraph 45. Describes in the first, second, and third time sequences, the predetermined voltages for the first, second, and third sub-pixel of the first sub-pixel group 16 and the second sub-pixel group 18 of the sub-pixel group 20 are fully charged respectively by the second, first, and third voltage supplied by data line DL1 and the first, third, and second voltage supplied by data line DL2).
CHEN does not explicitly teach:
Looking up a table
Noguchi teaches:
Looking up a table, (refer to fig. 7C, 12 and paragraph 379. Describes the maximum brightness/lightness value V.sub.max(S) expressed as a function of variable saturation S in the enlarged HSV color space to serve as the maximum of a brightness/lightness value V is stored in a kind of lookup table in the signal processing section 20)
Regarding claim 15, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set of the display panel comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel.
CHEN teaches:
Wherein each of the first pixel set and the second pixel set of the display panel comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, (refer to fig. 1-5 and paragraph 43. Describes as long as the combination comprises the three primary color of light (red, green, and blue), the display panel of the present disclosure is capable to display all kinds of predetermined color).
Regarding claim 16, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set of the display panel comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel and a yellow sub-pixel.
CHEN teaches:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, (refer to fig. 1-5 and paragraph 43. Describes for example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue, or other suitable combinations of color from CIE).
CHEN does not explicitly disclose:
A yellow sub-pixel

Noguchi teaches:
A yellow sub-pixel, (refer to fig. 1 and paragraph 214. Describes the fourth color can be a color other than the white color. For example, the fourth color can also be the yellow, cyan or magenta color
Regarding claim 17, Kang does not explicitly disclose:
Wherein each of the first pixel set and the second pixel set of the display panel comprises a red sub-pixel, a green sub-pixel, a blue sub-pixel and a white sub-pixel.
CHEN teaches:
Wherein each of the first pixel set and the second pixel set comprises a red sub-pixel, a green sub-pixel and a blue sub-pixel, (refer to fig. 1-5 and paragraph 43. Describes for example, the first colored light is red light and the second colored light is mixed colored light of green and blue, or the first colored light is mixed colored light of red and green and the second colored light is mixed colored light of green and blue, or other suitable combinations of color from CIE).
CHEN does not explicitly disclose:
A white sub-pixel
Noguchi teaches:
A white sub-pixel, (refer to fig. 1, 5 and paragraph 254. Describes interconnections among the first sub-pixels R each emitting light of the red color, the second sub-pixels G each emitting light of the green color, the third sub-pixels B each emitting light of the blue color and the fourth sub-pixels W each emitting light of the white color)
Regarding claim 18, Kang discloses:
Wherein a difference between the first voltage signal and the second voltage signal is greater than a predetermined difference range, (refer to fig. 10 and paragraph 41. Describes the main sub-pixel is charged a voltage V1, and the secondary sub-pixel is charged a voltage V2 or none. It is inherent that there is difference of range between V1 of main sub-pixel and no voltage of second sub-pixel).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to IFEDAYO B ILUYOMADE whose telephone number is (571)270-7118.  The examiner can normally be reached on Monday-Friday.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kent Chang can be reached on 5712727667.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access 






/IFEDAYO B ILUYOMADE/Primary Examiner, Art Unit 2624                                                                                                                                                                                                        06/03/2021